Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in the instant application.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach/suggest the amended limitations of the claims.  The closest prior art Meunier et al. (US 2015/0091508) discloses power and data relaying (0022, 0062-0063) and Rappaport (US 2005/0042999) discloses repeater modifying data transmissions (0045), but not the recited electrical device assembly configured to selectively function as a Wi-Fi base station.
Regarding independent Claim 1, the prior art fails to teach or suggest: an electrical device assembly retained and supported by the housing body, the electrical device assembly comprising a radio frequency (RF) transmitter and a controller, wherein said electrical device assembly is configured to selectively function as a Wi-Fi base station;
wherein said RF transmitter is configured to emit a transmitted RF signal that selectively contains data transmissions and power transmissions; and
wherein said controller is operable to control said RF transmitter, as defined by a received RF signal, such that said RF transmitter transmits selected data transmissions and selected power transmissions, and wherein said controller is operable to select data for Wi-Fi transmissions., in combination with the remaining limitations of the claim.

 13, the prior art fails to teach or suggest: emitting a transmitted RF signal with the electrical device assembly, the transmitted RF signal selectively containing data transmissions and power transmissions, wherein the electrical device assembly selectively functions as a Wi-Fi base station;
selecting data for Wi-Fi transmissions when the electrical device assembly functions as a Wi-Fi base station;
wherein the power and data housing assembly comprises a voltage outlet retained and supported by the power and data housing assembly;
wherein the transmitted RF signal is selectively based on the analyzed incoming RF signal, such that the transmitted RF signal selectively repeats the incoming RF signal, and wherein the transmitted RF signal is defined by the analyzed incoming RF signal, such that the transmitted RF signal contains selected data transmissions and selected power transmissions, and wherein the transmitted RF signal selectively repeats portions of data transmissions contained in the incoming RF signal, in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467